UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6677


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEROY EARL LOVELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:11-cr-00148-D-1; 5:14-cv-00654-D)


Submitted:   September 28, 2015           Decided:   October 5, 2015


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Leroy Earl Lovell, Appellant Pro Se.   Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leroy     Earl     Lovell      seeks      to    appeal    the    district       court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion to

vacate and denying his 18 U.S.C. § 3582(c)(2) (2012) motion for

a sentence reduction.             We dismiss in part and affirm in part.

     The order denying relief on Lovell’s § 2255 motion is not

appealable      unless        a    circuit          justice    or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that    the

district      court’s      assessment       of      the    constitutional         claims    is

debatable     or     wrong.        Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Lovell has not made the requisite showing.                         Accordingly, we deny



                                               2
a certificate of appealability and dismiss the portion of the

appeal pertaining to the § 2255 motion.

     As to the district court’s denial of Lovell’s 18 U.S.C.

§ 3582(c)(2) motion for a sentence reduction, we have reviewed

the record and find no reversible error.          Accordingly, we affirm

the denial of that motion for the reasons stated by the district

court.   United States v. Lovell, Nos. 5:11-cr-00148-D-1; 5:14-

cv-00654-D (E.D.N.C. Apr. 20, 2015); see United States v. Mann,

709 F.3d 301, 304-05 (4th Cir. 2013) (reviewing disposition of

§ 3582(c)(2) motion for abuse of discretion).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.


                                                        DISMISSED IN PART;
                                                          AFFIRMED IN PART




                                   3